DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions and Status of Claims
This action is in response to the applicant’s response dated 30 Mar 22.  Claims 3-6, 10-12, 14-15, and 17-18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions B, C, and D, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 30 Mar 22.  As there was no traversal made to this requirement (dated 25 Feb 22), this restriction requirement is hereby made FINAL.  Originally filed Claims 1-18 are currently pending, Claims 3-6, 10-12, 14-15, and 17-18 have been withdrawn, and remaining Claims 1-2, 7-9, 13, and 16 are examined herein. 
Priority
	The instant application is a continuation (CON) of parent application PCT/JP2017/023627, filed 27 Jun 17.  As the instant application is a CON that shares the same specification as the parent application, the instant application retains the effective filing date of the parent application (27 Jun 17).
Information Disclosure Statement
	The Information Disclosure Statement (IDS) filed 6 Dec 19 has been considered by the Examiner.
Claim Interpretation
Firstly, in independent Claims 1, 13, and 16, under broadest reasonable interpretation (BRI), the “notification unit” limitation in each of these claims is potentially optional instead of being required because of the use of “if” instead of “when” (i.e. “if it is determined by the determination unit that the range where automated driving is possible is included”).  In a non-method claim, if the limitation states that a particular structure is configured to do something “if” something occurs, then a prior art reference that never has that “if” occur does not have to be configured to do that something.  However, in a non-method claim, if the limitation instead states that a particular structure is configured to do something “when” something occurs, then a prior art reference requires that structure to be configured to do that something whenever that something occurs, no matter how frequent or infrequent that something may occur.  As such, since these claims use “if” in this limitation instead of “when”, it appears that the claim construction is not as limiting as Applicant may have envisioned.  It is thus suggested (but not required) for Applicant to amend these terms to change the “if” to a “when”.
Secondly, the following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder “unit” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder “unit” is not preceded by a structural modifier.  Such claim limitations are: a/the plurality of detection units (per Claims 1, 13, and 16) / a/the detection unit (per Claims 8-9), a specifying unit (per Claims 1 and 16), an acquisition unit (per Claims 1 and 16), a/the determination unit (per Claims 1 and 16), a/the notification unit (per Claims 1, 7-9, and 16), a setting unit (per Claim 2), and an alarming unit (per Claim 9).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Based on the specification, each of these “units” are being interpreted to be:
a plurality of detection unit[s] (per Claims 1, 13, and 16) / a detection unit (per Claim 8) – “a plurality of detection means (sensors and the like)”, Paragraph 2, “detection unit 31A is an image capturing device (to be sometimes referred to as the camera 31A hereinafter)”, Paragraph 34, “detection unit 32A is a lidar (laser radar) (to be sometimes referred to as the lidar 32A hereinafter)”, Paragraph 35, “detection unit 31B is an image capturing device (to be sometimes referred to as the camera 31B hereinafter)…detection unit 32B is a millimeter wave radar (to be sometimes referred to as the radar 32B hereinafter)”, Paragraph 48; as such, these units are being interpreted to be sensors, or the like.
a specifying unit (per Claims 1 and 16) / an acquisition unit (per Claims 1 and 16) / a determination unit (per Claims 1 and 16) / a notification unit (per Claims 1, 7-8, and 16) – “a specifying unit (for example, 2A) configured to specify dirt of each of the plurality of detection units”, Paragraphs 160/163/170, “an acquisition unit (for example, 2A) configured to acquire information of a scheduled traveling route”, Paragraphs 160/163, “a determination unit (for example, 2A) configured to determine whether a range where automated driving is possible is included in the traveling route”, Paragraph 160, “a notification unit (for example, 2A) configured to make a notification of information concerning dirt specified for each of the plurality of detection units”, Paragraphs 160/163/170, “control apparatus 1A includes an ECU group (control unit group) 2A. The ECU group 2A includes a plurality of ECUs 20A to 29A. Each ECU includes a processor represented by a CPU (Central Processing Unit), a storage device such as a semiconductor memory, an interface with an external device, and the like”, Paragraph 31, also see Fig. 1’s dotted line for element 2A encompassing a plurality of ECUs; as such, each of these units are being interpreted to be an ECU group, or any one or more ECUs, or the like (also see associated 35 USC 112(b) rejection below).
a setting unit (per Claim 2) – “a setting unit (for example, 25A) configured to set the traveling route”, Paragraph 162, “ECU 25A is an in-vehicle alarm control unit configured to control an information output device 43A that alarms information in the vehicle”, Paragraph 40; as such, this unit is being interpreted to be an ECU, or the like.
an alarming unit (per Claim 9) – “an alarming means (not shown) provided on the periphery of a target sensor may be turned on”, Paragraph 96, “the notification unit makes the notification by operating an alarming unit provided on the periphery of the detection units”, Paragraph 176; there are no other uses of alarming unit (or alarming means) in the specification, and these passages are insufficient to identify definite structure of this term, and as such, this term renders Claim 9 indefinite (see associated 35 USC 112(b) rejection below).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structures to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structures to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claims 1, 8, 13, and 16 are objected to because of the following informalities (appropriate corrections are required):
(a) each of Claims 1, 13, and 16 utilize the phrase “specify dirt of each of the plurality of detection units”; however, it appears that this was meant to be “specify an amount of dirt on each of the plurality of detection units”.
(b) each of Claims 1, 13, and 16 utilize the phrase “information of a scheduled traveling route”; however, it appears that this was meant to be “information about a scheduled traveling route”.
(c) each of Claims 1, 13, and 16 utilize the phrase “information concerning dirt specified for each of the plurality of detection units”; however, it appears that this was meant to be “information concerning the amount of dirt specified on each of the plurality of detection units”,
(d) Claim 1 utilizes the term “a plurality of detection unit”; however, it appears that applicant inadvertently failed to include an “s” at the end of this term.  As such, Examiner is interpreting this term as if it instead read “a plurality of detection units”.
(e) Claims 1-2, 13, and 16 each utilize the term “the traveling route” which is clearly referencing the originally used term “a schedule traveling route” as there are no other routes mentioned in the claims.  However, for clarity and consistency (and for truly proper antecedent basis), each use of “the traveling route” should in fact be “the scheduled traveling route”. 
(f) Claim 7 utilizes the phrase “a timing of making the notification in accordance with a change of”; however, it appears that this was meant to be “a timing for making the notification in accordance with a change in”.
(g) Claim 8 utilizes the term “a detection unit” even though “a plurality of detection units” have already been discussed in independent Claim 1, which this claim is dependent upon.  While it is clear that this term is referring to a particular one of the plurality of detection units in independent Claim 1 (and thus is not indefinite under 35 USC 112(b)), it appears that this term should certainly be followed with “of the plurality of detection units” for the sake of clarity (and to confirm that this individual detection unit is not a completely separate detection unit than those mentioned in independent Claim 1).
Claim Rejections Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 7-9, 13, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Each of these claims utilize one or more terms that have been interpreted under 35 USC 112(f), as described above, but the specification fails to provide definitive structure for one or more of these terms.  Firstly, the terms a specifying unit (per Claims 1 and 16), an acquisition unit (per Claims 1 and 16), a determination unit (per Claims 1 and 16), and a notification unit (per Claims 1, 7-8, and 16) are all described in the specification to be “for example, 2A”, and then the specification describes 2A to be “an ECU group (control unit group) 2A”, and then “The ECU group 2A includes a plurality of ECUs 20A to 29A” and then “Note that the number of ECUs and the provided functions can appropriately be designed, and they can be subdivided or integrated as compared to this embodiment”.  With all four of these 35 USC 112(f) terms being listed as potentially the same thing “for example, 2A”, it is indefinite as to whether or not the functionalities required in the limitations of the claims involving these terms are being done by a single element (and if so, then why are there four different names for the same element?) or if these functions are done by four elements (and if so, then why is the specification making it appear as though they are all the same thing?).  Secondly, it is further indefinite as to whether or not each of these terms are referring to a different individual ECU of the entire ECU group 2A (or potentially, a different combination of ECUs but not all of the listed ECUs of group 2A).  As such, these claims are all indefinite for the use of these four 35 USC 112(f) terms because it is not clear as to how many elements we’re talking about and what ECUs we’re talking about for each of these terms.  For purposes of compact prosecution, under broadest reasonable interpretation, Examiner is interpreting each of these terms to possibly be same element or possibly be up to four different elements, and wherein that one element or each element up to four elements comprises at least one ECU, and wherein if there is more than one element then it is possible for at least one ECU of the at least one ECU of each element to have one or more ECUs in common with another one of these up to four elements.  Furthermore, another 35 USC 112(f) term, “an alarming unit” (per Claim 9) did not have any structural description in the specification, and thus it’s use further adds to the indefiniteness of Claim 9.  For purposes of compact prosecution, Examiner is interpreting “an alarming unit” to literally be anything conceivable that can cause a physical notification (e.g. screen, image, speaker, vibration, tactile feedback device, lights, etc.).  Appropriate corrections are required.
Claims 1, 9, 13, and 16 (and Claims 2 and 7-8 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Each of independent Claims 1, 13, and 16 include the phrase “peripheral information”, and dependent Claim 9 includes the phrase “on the periphery of”; however, the words “peripheral” and “periphery” are subjective terms that do not definitively define the meets and bounds of the protections sought after by these claims, as these terms generally define an open ended subjective range.  What one entity may consider peripheral/periphery may be different from what another entity may consider peripheral/periphery.  As such, the use of these terms without defining the particular area/-s they are meant to encompass renders these claims indefinite.  For purposes of compact prosecution, Examiner is interpreting the phrase “peripheral information” to mean “information external to the vehicle and within operable detection range of each detection unit”, and the phrase “on the periphery of” to mean “adjacent”.  Appropriate corrections are required.
Claims 1, 13, and 16 (and Claims 2 and 7-9 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Each of these claims utilize the phrase “a range where automated driving is possible is included in the scheduled travel route” and then later “the range where automated driving is possible is included”.  However, firstly, where automated driving is “possible” could be considered everywhere, because even if it’s ill-advisable it’s always “possible” to do it even if it leads to the vehicle getting stuck or crashing (and additionally, what may be considered ill-advisable with today’s current technologies may not be at a future point in time).  As such, saying “where automated driving is possible” is essentially an open-ended subjective range, and thus renders these claims indefinite.  Secondly, stating that this is a “range” (where automated driving is possible) appears to be utilizing the term “range” in a manner that actually conflicts with the normal meaning of the word in the art (which is “the area of variation between upper and lower limits on a particular scale”), thus rendering these claims further indefinite.  Thirdly, while the use of this first mentioned phrase “a range where automated driving is possible is included in the scheduled travel route” includes “in the scheduled travel route” at the end, the second mentioned phrase ends with “is included” but then never specifies what is this “range” included in, thus rendering these claims even further indefinite.  For purposes of compact prosecution, Examiner is interpreting the first phrase “a range where automated driving is possible is included in the scheduled traveling route” to instead be “a route segment where automated driving is permitted is included in the scheduled traveling route”, and the second phrase “the range where automated driving is possible is included” to instead be “the route segment where automated driving is permitted is included in the scheduled traveling route”.  Appropriate corrections are required.
Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  This claim utilizes the phrase “a change of the degree of the dirt”; however, this phrase leads to indefiniteness for several reasons.  Firstly, “the degree” and “the dirt” lack proper antecedent basis.  “Degree” had been used prior to this phrase, and while “dirt” had been used prior to this phrase, it is unclear as to what “the dirt” is referring because independent Claim 1, which this claim is dependent upon, states that the specifying unit is configured to specify dirt of/on each of the plurality of detection units.  Secondly, this phrase is further indefinite as it’s unclear as to what “the degree of” means.  For example, is this a change over a certain duration or an instant-to-next-instant change (how much of a change must there be before the “degree” changes?”, and is it based on a quantity of dirt or could it be a darkness of the dirt or a thickness of the dirt or a level of occlusion the dirt causes on a particular surface or a certain amount of impact caused to a sensor’s performance due to the dirt, etc.?  Is this change compared to a threshold in order for the notification to occur?  Is this change check done for only one detection unit or all of them?  This limitation is indefinite and thus it renders the claim indefinite.  For purposes of compact prosecution, Examiner is interpreting “a change of the degree of the dirt” to instead be “a change in the amount of dirt on each of the plurality of detection units over a time period and in comparison with a change threshold set based on the time period”.  Appropriate correction is required.
Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.    Firstly, this claim includes the limitation “a detection unit (of the plurality of detection units) whose dirt should be removed”; however, “should be removed” is not definite language and is subjective because it does not definitely say “must be removed”, nor does it provide any explanation as to what would the reasoning for that determination.  In other words, sensors operate ideally when their sensing mechanisms are free from any debris, so even if there is a tiny speck of dust on a sensor’s sensing mechanism, one could envision that the tiny speck of dust should be removed in order for the sensor to operate ideally, but may not need to be removed because the sensor may still be able to operate satisfactorily for its intended purposes.  And if that sensor’s intended purpose is to support autonomous driving, then technically there is never a point in time when that sensor needs to be free of debris so long as the vehicle is operating in manual mode.  As such, for this limitation to become definite, it appears that it should be re-written to change “should” to “must”, and to provide the reasoning behind what makes it necessary for that dirt to be cleared.  For purposes of compact prosecution, Examiner is interpreting “a detection unit (of the plurality of detection units) whose dirt should be removed” to instead be “a detection unit (of the plurality of detection units) whose dirt must be removed in order for the vehicle to operate with automated driving on the route segment while traveling the scheduled traveling route”.  Appropriate corrections are required.
Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.    Firstly, this claim utilizes the term “the detection unit”, which lacks proper antecedent basis for use within this claim.  Even though “a plurality of detection units” have already been discussed in independent Claim 1, which this claim is dependent upon, “the detection unit” is singular whereas “a plurality of detection units” is plural, thus making it impossible to determine which detection unit (of presumably the plurality of detection units) it is referencing.  Additionally, based on the use of “a detection unit” in dependent Claim 8 (see objection above), this claim becomes further indefinite because it’s not clear as if it was truly meant to be dependent upon independent Claim 1, of it was meant to be dependent upon dependent Claim 8 instead (and thus “the detection unit” would be considered “the detection unit of the plurality of detection units whose dirt should be removed”).  Finally, this limitation only appears to be requiring the alarm unit to provide the notification on any one detection unit, but not necessarily any particular detection unit (that presumably would have sufficient dirt on it to trigger the need for the notification), which appears to be conflicting with the Applicant’s specification which instead discusses the alarm units providing the notification for particular detection units that have too much dirt on them (and not just any one single detection unit in general).  As such, in order to make this claim limitation make sense according to the Examiner’s interpretation of the specification’s teachings, for purposes of compact prosecution, Examiner is interpreting “the detection unit” to instead be “a detection unit of the plurality of detection units that has been identified by the specifying unit as having an amount of dirt higher than a dirt amount threshold”.  Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7, 9, 13, and 16 are rejected under 35 USC 102(a)(1)/(a)(2) as being anticipated by Kurata et al. (US 2016/0282874), herein “Kurata”.
Regarding Claim 1 (independent), Kurata discloses a notification system (“such processes as cleaning of the sensors, setting of degeneration operation by setting of limit values to the speed and the steering angle, issuance of a notification to the control center and so forth are available”, Paragraph 72) in a vehicle that performs automated driving (“an autonomous driving vehicle which autonomously drives”, Paragraph 16) and includes a plurality of detection units configured to acquire [[peripheral]] information external to the vehicle and within operable detection range of each detection unit (“In the present embodiment, as sensors for external world recognition, a stereo camera 401, a LIDAR 402 and millimeter wave radars 403 described also with reference to FIG. 4 are provided, and as means for detecting an obstacle from them, obstacle detection means 1 (503), obstacle detection means 2 (505) and obstacle detection means 3 (507) are provided”, Paragraph 71), comprising:
a specifying unit configured to specify an amount of dirt [[of]] on each of the plurality of detection units (“as means for evaluating performance degradation of the sensors by adhesion of dirt or a failure, camera state evaluation means 502, LIDAR state evaluation means 504 and millimeter wave radar state evaluation means 506 are provided and determine evaluation values of a state of the sensors relating to the dirt and so forth”, Paragraph 71, “at step S702, initialization of processing is performed to prepare flags for cleaning and center notification. At next step S703, an evaluation value of performance degradation of each sensor by the sensor state evaluation means for the sensor is determined”, Paragraph 79);
an acquisition unit configured to acquire information [[of]] about a scheduled traveling route (“route information to a destination transmitted from the control center is received”, Paragraph 21, “communication means 513 receives map information, driving route information and so forth from a control center 515”, Paragraph 72);
a determination unit configured to determine whether a [[range]] route segment where automated driving is [[possible]] permitted is included in the scheduled traveling route (i.e. this will always be the case if one considers “a route segment where automated driving is permitted” as every route segment of the route because Fig. 3, for example, shows a mine where one or more mine-specific autonomous vehicles are always autonomously operated by a control center to follow various routes in the mine workspace: “FIG. 3 is an explanatory view depicting a state of a transport path by an occlusion section of the second embodiment. As depicted in FIG. 3, in a workspace of a mine, such areas as a loading area 1 (301) and a loading area 2 (302) in which sediment and minerals are mined and loaded into a dump, an unloading area 304 in which a facility for unloading the loaded sediment and processing the sediment is provided, a parking area 303 in which vehicles which are not used or are being in maintenance are parked and so forth are provided in a spaced relationship from each other. An autonomous driving dump travels between the areas to transport sediment or minerals…a control center controls the driving path and the speed of each autonomous driving vehicle to allow the autonomous driving vehicle to run safely”, Paragraphs 62-63; however, in an additional/alternative interpretation, “a route segment” could also be considered any narrower portion of the given route that would otherwise become occluded if a vehicle were to stop there (regardless of the reasoning behind the stop or whether or not the stopped vehicle is autonomous or manually operated), and in this case the “where automated driving is permitted” would be those narrower route sections where “occlusion control” is permitted (such as wherever an autonomous vehicle has to enter “degeneration operation” due to sensor performance degradation), “In the example depicted in FIG. 3, each section is represented as a link having information in an advancing direction. Among the links, a link (L01, L02 or the like) indicated by a solid line arrow mark represents an occlusion section, and a link indicated by a broken line arrow mark represents a section other than the occlusion sections”, Paragraph 64”, “if it is decided that, when the autonomous driving vehicle stops at the location at present, it has a significant bad influence on the driving of a succeeding vehicle, control values for the speed and the steering angle within the ranges of the limit values to the speed and the steering angle described above, and continues the driving of the autonomous driving vehicle. This is a driving state in which the safety margin is assured by an increased amount corresponding to the degradation of the performance of the sensor in comparison with a state in which ordinary driving is possible, and this state is hereinafter referred to as degeneration operation. On the other hand, in such a case that, for example, the road width is sufficiently great and, even if the autonomous driving vehicle remains stopping at the location at present, a succeeding vehicle can take over the own vehicle readily, the autonomous driving vehicle does not perform degeneration operation”, Paragraphs 55-56); and
a notification unit configured to make a notification of information concerning the amount of dirt specified [[for]] on each of the plurality of detection units if it is determined by the determination unit that the [[range]] route segment where automated driving is [[possible]] permitted is included in the scheduled traveling route (“A sensor performance degradation indication means 406 is an element like an emergency lamp attached, for example, to an upper portion of a dump vessel and has an effect that, by performing, when degeneration operation is performed due to sensor performance degradation, indication from the indication means, it becomes easier to find out a vehicle having a failure from a manned vehicle which is driving”, Paragraph 69, “Rule execution means 510 receives, as inputs thereto, evaluation values obtained by the camera state evaluation means 502, LIDAR state evaluation means 504, millimeter wave radar state evaluation means 506 and GPS state evaluation means 508 and determines a motion to be carried out in accordance with a rule stored in rule storage means 511 and then carries out the motion. As the motion thereupon, such processes as cleaning of the sensors, setting of degeneration operation by setting of limit values to the speed and the steering angle, issuance of a notification to the control center and so forth are available”, Paragraph 72).
Regarding Claim 13 (independent), Kurata discloses a control method of a notification system (“such processes as cleaning of the sensors, setting of degeneration operation by setting of limit values to the speed and the steering angle, issuance of a notification to the control center and so forth are available”, Paragraph 72) in a vehicle that performs automated driving (“an autonomous driving vehicle which autonomously drives”, Paragraph 16) and includes a plurality of detection units configured to acquire [[peripheral]] information external to the vehicle within operable detection range of each detection unit (“In the present embodiment, as sensors for external world recognition, a stereo camera 401, a LIDAR 402 and millimeter wave radars 403 described also with reference to FIG. 4 are provided, and as means for detecting an obstacle from them, obstacle detection means 1 (503), obstacle detection means 2 (505) and obstacle detection means 3 (507) are provided”, Paragraph 71), comprising:
specifying an amount of dirt [[of]] on each of the plurality of detection units (“as means for evaluating performance degradation of the sensors by adhesion of dirt or a failure, camera state evaluation means 502, LIDAR state evaluation means 504 and millimeter wave radar state evaluation means 506 are provided and determine evaluation values of a state of the sensors relating to the dirt and so forth”, Paragraph 71, “at step S702, initialization of processing is performed to prepare flags for cleaning and center notification. At next step S703, an evaluation value of performance degradation of each sensor by the sensor state evaluation means for the sensor is determined”, Paragraph 79);
acquiring information [[of]] about a scheduled traveling route (“route information to a destination transmitted from the control center is received”, Paragraph 21, “communication means 513 receives map information, driving route information and so forth from a control center 515”, Paragraph 72);
determining whether a [[range]] route segment where automated driving is [[possible]] permitted is included in the scheduled traveling route (i.e. this will always be the case if one considers “a route segment where automated driving is permitted” as every route segment of the route because Fig. 3, for example, shows a mine where one or more mine-specific autonomous vehicles are always autonomously operated by a control center to follow various routes in the mine workspace: “FIG. 3 is an explanatory view depicting a state of a transport path by an occlusion section of the second embodiment. As depicted in FIG. 3, in a workspace of a mine, such areas as a loading area 1 (301) and a loading area 2 (302) in which sediment and minerals are mined and loaded into a dump, an unloading area 304 in which a facility for unloading the loaded sediment and processing the sediment is provided, a parking area 303 in which vehicles which are not used or are being in maintenance are parked and so forth are provided in a spaced relationship from each other. An autonomous driving dump travels between the areas to transport sediment or minerals…a control center controls the driving path and the speed of each autonomous driving vehicle to allow the autonomous driving vehicle to run safely”, Paragraphs 62-63; however, in an additional/alternative interpretation, “a route segment” could also be considered any narrower portion of the given route that would otherwise become occluded if a vehicle were to stop there (regardless of the reasoning behind the stop or whether or not the stopped vehicle is autonomous or manually operated), and in this case the “where automated driving is permitted” would be those narrower route sections where “occlusion control” is permitted (such as wherever an autonomous vehicle has to enter “degeneration operation” due to sensor performance degradation), “In the example depicted in FIG. 3, each section is represented as a link having information in an advancing direction. Among the links, a link (L01, L02 or the like) indicated by a solid line arrow mark represents an occlusion section, and a link indicated by a broken line arrow mark represents a section other than the occlusion sections”, Paragraph 64”, “if it is decided that, when the autonomous driving vehicle stops at the location at present, it has a significant bad influence on the driving of a succeeding vehicle, control values for the speed and the steering angle within the ranges of the limit values to the speed and the steering angle described above, and continues the driving of the autonomous driving vehicle. This is a driving state in which the safety margin is assured by an increased amount corresponding to the degradation of the performance of the sensor in comparison with a state in which ordinary driving is possible, and this state is hereinafter referred to as degeneration operation. On the other hand, in such a case that, for example, the road width is sufficiently great and, even if the autonomous driving vehicle remains stopping at the location at present, a succeeding vehicle can take over the own vehicle readily, the autonomous driving vehicle does not perform degeneration operation”, Paragraphs 55-56); and
making a notification of information concerning the amount of dirt specified [[for]] on each of the plurality of detection units if it is determined in the determining step that the [[range]] route segment where automated driving is [[possible]] permitted is included in the scheduled traveling route (“A sensor performance degradation indication means 406 is an element like an emergency lamp attached, for example, to an upper portion of a dump vessel and has an effect that, by performing, when degeneration operation is performed due to sensor performance degradation, indication from the indication means, it becomes easier to find out a vehicle having a failure from a manned vehicle which is driving”, Paragraph 69, “Rule execution means 510 receives, as inputs thereto, evaluation values obtained by the camera state evaluation means 502, LIDAR state evaluation means 504, millimeter wave radar state evaluation means 506 and GPS state evaluation means 508 and determines a motion to be carried out in accordance with a rule stored in rule storage means 511 and then carries out the motion. As the motion thereupon, such processes as cleaning of the sensors, setting of degeneration operation by setting of limit values to the speed and the steering angle, issuance of a notification to the control center and so forth are available”, Paragraph 72).
Regarding Claim 16 (independent), Kurata discloses a non-transitory computer-readable medium storing a program configured to cause a computer (e.g. any one or more of the “means” shown in Fig. 5) mounted in a vehicle that performs automated driving (“an autonomous driving vehicle which autonomously drives”, Paragraph 16) and includes a plurality of detection units configured to acquire [[peripheral]] information external to the vehicle within operable detection range of each detection unit (“In the present embodiment, as sensors for external world recognition, a stereo camera 401, a LIDAR 402 and millimeter wave radars 403 described also with reference to FIG. 4 are provided, and as means for detecting an obstacle from them, obstacle detection means 1 (503), obstacle detection means 2 (505) and obstacle detection means 3 (507) are provided”, Paragraph 71) to function as:
a specifying unit configured to specify an amount of dirt [[of]] on each of the plurality of detection units (“as means for evaluating performance degradation of the sensors by adhesion of dirt or a failure, camera state evaluation means 502, LIDAR state evaluation means 504 and millimeter wave radar state evaluation means 506 are provided and determine evaluation values of a state of the sensors relating to the dirt and so forth”, Paragraph 71, “at step S702, initialization of processing is performed to prepare flags for cleaning and center notification. At next step S703, an evaluation value of performance degradation of each sensor by the sensor state evaluation means for the sensor is determined”, Paragraph 79);
an acquisition unit configured to acquire information [[of]] about a scheduled traveling route (“route information to a destination transmitted from the control center is received”, Paragraph 21, “communication means 513 receives map information, driving route information and so forth from a control center 515”, Paragraph 72);
a determination unit configured to determine whether a [[range]] route segment where automated driving is [[possible]] permitted is included in the scheduled traveling route (i.e. this will always be the case if one considers “a route segment where automated driving is permitted” as every route segment of the route because Fig. 3, for example, shows a mine where one or more mine-specific autonomous vehicles are always autonomously operated by a control center to follow various routes in the mine workspace: “FIG. 3 is an explanatory view depicting a state of a transport path by an occlusion section of the second embodiment. As depicted in FIG. 3, in a workspace of a mine, such areas as a loading area 1 (301) and a loading area 2 (302) in which sediment and minerals are mined and loaded into a dump, an unloading area 304 in which a facility for unloading the loaded sediment and processing the sediment is provided, a parking area 303 in which vehicles which are not used or are being in maintenance are parked and so forth are provided in a spaced relationship from each other. An autonomous driving dump travels between the areas to transport sediment or minerals…a control center controls the driving path and the speed of each autonomous driving vehicle to allow the autonomous driving vehicle to run safely”, Paragraphs 62-63; however, in an additional/alternative interpretation, “a route segment” could also be considered any narrower portion of the given route that would otherwise become occluded if a vehicle were to stop there (regardless of the reasoning behind the stop or whether or not the stopped vehicle is autonomous or manually operated), and in this case the “where automated driving is permitted” would be those narrower route sections where “occlusion control” is permitted (such as wherever an autonomous vehicle has to enter “degeneration operation” due to sensor performance degradation), “In the example depicted in FIG. 3, each section is represented as a link having information in an advancing direction. Among the links, a link (L01, L02 or the like) indicated by a solid line arrow mark represents an occlusion section, and a link indicated by a broken line arrow mark represents a section other than the occlusion sections”, Paragraph 64”, “if it is decided that, when the autonomous driving vehicle stops at the location at present, it has a significant bad influence on the driving of a succeeding vehicle, control values for the speed and the steering angle within the ranges of the limit values to the speed and the steering angle described above, and continues the driving of the autonomous driving vehicle. This is a driving state in which the safety margin is assured by an increased amount corresponding to the degradation of the performance of the sensor in comparison with a state in which ordinary driving is possible, and this state is hereinafter referred to as degeneration operation. On the other hand, in such a case that, for example, the road width is sufficiently great and, even if the autonomous driving vehicle remains stopping at the location at present, a succeeding vehicle can take over the own vehicle readily, the autonomous driving vehicle does not perform degeneration operation”, Paragraphs 55-56); and
a notification unit configured to make a notification of information concerning the amount of dirt specified [[for]] on each of the plurality of detection units if it is determined by the determination unit that the [[range]] route segment where automated driving is [[possible]] permitted is included in the scheduled traveling route (“A sensor performance degradation indication means 406 is an element like an emergency lamp attached, for example, to an upper portion of a dump vessel and has an effect that, by performing, when degeneration operation is performed due to sensor performance degradation, indication from the indication means, it becomes easier to find out a vehicle having a failure from a manned vehicle which is driving”, Paragraph 69, “Rule execution means 510 receives, as inputs thereto, evaluation values obtained by the camera state evaluation means 502, LIDAR state evaluation means 504, millimeter wave radar state evaluation means 506 and GPS state evaluation means 508 and determines a motion to be carried out in accordance with a rule stored in rule storage means 511 and then carries out the motion. As the motion thereupon, such processes as cleaning of the sensors, setting of degeneration operation by setting of limit values to the speed and the steering angle, issuance of a notification to the control center and so forth are available”, Paragraph 72).
Regarding Claim 2, Kurata discloses the notification system of Claim 1, and Kurata further discloses: further comprising a setting unit configured to set the scheduled traveling route (control center 515; “route information to a destination transmitted from the control center is received”, Paragraph 21, “the autonomous driving system is configured such that, when a destination is to be selected by the control center, a suitable place is selected from the map information and a section which is not the occlusion section is newly provided to update the map information and then route information to the destination in the section is transmitted to the vehicle”, Paragraph 27, “a control center controls the driving path and the speed of each autonomous driving vehicle to allow the autonomous driving vehicle to run safely”, Paragraph 63).
Regarding Claim 7, Kurata discloses the notification system of Claim 1, and Kurata further discloses: wherein the notification unit decides a timing [[of]] for making the notification in accordance with a change [[of]] in the [[degree]] amount of [[the]] dirt on each of the plurality of detection units over a time period and in comparison with a change threshold set based on the time period (“when the result of the evaluation of the sensor state evaluation means satisfies a predetermined condition, a notification of the satisfaction is issued to the control center”, Paragraph 25, “FIG. 12 is an explanatory view of maintenance request decision by sensor performance degradation prediction. Referring to FIG. 12, a maximum value of items 1 to 3, namely, a maximum value from among evaluation values of the stereo camera, LIDAR and millimeter wave radar, is recorded after every fixed time interval, and a variation 1202 of the evaluation value after the present point of time is predicted from a variation 1201 of the maximum value using an approximate curve or the like. This motion is carried out at an appropriate timing other than any timing during driving within an occlusion section such as, for example, a timing at which the dump completes unloading or a timing at which the dump completes loading”, Paragraph 103, “sensor state storage means configured to store a history of a value evaluated by the sensor state evaluation means at predetermined intervals is provided and a next delimitation time point is predicted based on route information transmitted from the control center at a predetermined timing; an evaluation value at the delimitation time point is estimated from the history of the evaluated value; when the estimated value exceeds a range set in advance, a maintenance request is transmitted to the control center; and the control center transmits route information to a position at which maintenance can be performed to the vehicle”, Claim 13).
Regarding Claim 9, Kurata discloses the notification system of Claim 1, and Kurata further discloses: wherein the notification unit makes the notification by operating an alarming unit provided [[on the periphery of]] adjacent [[the]] a detection unit of the plurality of detection units that has been identified by the specifying unit as having an amount of dirt higher than a dirt amount threshold (“A sensor performance degradation indication means 406 is an element like an emergency lamp attached, for example, to an upper portion of a dump vessel and has an effect that, by performing, when degeneration operation is performed due to sensor performance degradation, indication from the indication means, it becomes easier to find out a vehicle having a failure from a manned vehicle which is driving”, Paragraph 69, “when a sensor suffers from performance degradation by dirt or the like, it can be checked just before that the vehicle is placed into stopping of operation or enters driving by degeneration operation”, Paragraph 106).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 USC 103 as being unpatentable over Kurata in view of Irie et al. (US 2018/0141521), herein “Irie”.
Regarding Claim 8, Kurata discloses the notification system of Claim 1, and Kurata remains silent regarding, but instead Irie teaches: wherein the notification unit makes the notification by displaying a screen indicating a position of a detection unit of the plurality of detection units whose dirt [[should]] must be removed in order for the vehicle to operate with automated driving on the route segment while traveling the scheduled traveling route (“On the meter display 54, characters or icons are displayed which notify the user that the lens (or protective glass) of the camera section is contaminated or which urge the user to clean up the contamination”, Paragraph 145, “vehicle imaging region display unit 61 shows which region of regions of the vehicle, in the front, in the left side, in the right side or in the rear has been imaged as the video image displayed on the video image display unit 62, by surrounding the region with a thick line. In the figure, it is shown that a region 61a of the rear of the vehicle is imaged by the back view camera section, and the video image of the rear of the vehicle is displayed on the video image display unit 62. On the notification display unit 63, characters “Please wipe back view camera”, for instance, are displayed which urges the user to wipe the contamination on the lens or the protective glass of the camera section…Thus, the navigation device 31 displays the video images of each of the camera sections, in addition to the notification by the characters, the icons and the voice; thereby the crew can actually feel which camera section has a contaminated lens or protective glass, and what level is the contamination; and the navigation device 31 can further urge the crew to eliminate the contamination”, Paragraphs 148-149).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the notification system of Kurata to include the ability for the notification system to display a screen indicating a position of a detection unit of the plurality of detection units whose dirt must be removed in order for the vehicle to operate with automated driving on the route segment while traveling the scheduled traveling route, as taught by Irie, in order to provide an easy visual for a driver, passenger, owner, maintenance personnel, etc. to see which sensor to clean.
Conclusion
The Examiner has cited particular paragraphs (or upon request, columns and line numbers) in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable. When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims. If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant. Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1800hrs, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663